DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed January 26, 2022. Claims 1-4, 7, 9-13, 15-17, and 19- 22 are still pending in the present application.

Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Nico van Waes, on May 17, 2022.

The application has been amended as follows: 

In the Claims
Claim 7 has been amended as follows: 

7. (Currently amended) The method of claim [[1, wherein the cell individual offset values are received in the measurement configuration information, and wherein the cell individual offset values are scaled based at least on a cell sizing factor.


Allowable Subject Matter
Claims 1-4, 7, 9-13, 15-17, and 19-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach, in combination with all other limitations:
generating, by the user equipment, one or more measurement reports based on the channel impulse response parameter included in the measurement configuration information received from the first network node, a measurement report of the one or more measurement reports including channel impulse response measurements, the channel impulse response measurements of one or more beams of one or more neighbor cells associated with the first network node and/or second network nodes of the plurality of network nodes; and transmitting, by the user equipment, the one or more measurement reports to the first network node; receiving, by the user equipment, cell individual offset values of neighbor cells associated with the first network node and/or second network nodes; and scaling, by the user equipment, the cell individual offset values of the neighbor cells based at least on corresponding channel impulse response measurements when evaluating an entry condition and/or a leaving condition of a measurement event based on cell quality measurements.

Regarding claim 9, prior art of record fails to teach, in combination with all other limitations:
generate one or more measurement reports based on the channel impulse response parameter included in the measurement configuration information received from the first network node, a measurement report of the one or more measurement reports including channel impulse response measurements, the channel impulse response measurements of one or more beams of one or more neighbor cells associated with the first network node and/or second network nodes of the plurality of network nodes; transmit the one or more measurement reports to the first network node; receive cell individual offset values of neighbor cells associated with the first network node and/or second network nodes; and scale the cell individual offset values of the neighbor cells based at least on corresponding channel impulse response measurements when evaluating an entry condition and/or a leaving condition of a measurement event based on cell quality measurements.

Regarding claim 17, prior art of record fails to teach,
receive, by the first network node, one or more measurement reports from the user equipment, a measurement report of the one or more measurement reports including channel impulse response measurements, the channel impulse response measurements of one or more beams of one or more neighbor cells associated with the first network node and/or one or more second network nodes of the plurality of network nodes; determine, by the first network node, cell individual offsets for one or more cells of the first network node and/or the one or more second network nodes based at least on corresponding channel impulse response measurements; and transmit, by the first network node, the cell individual offsets to the user equipment.

Claims 2-4, 7, 10-13, 15-16, 19, and 22 are also allowed as being directly or indirectly dependent of the allowed independent claims.        

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642